Title: To George Washington from Thomas Wharton, Jr., 2 March 1778
From: Wharton, Thomas Jr.
To: Washington, George

 

Sir
In Council Lancaster [Pa.] March 2d 1778

I have the honor of yours of the twenty third of February last which I layed before Council. I hope as the militia called out, are chiefly arrived at General Laceys camp, they will secure the counties of Bucks and Philadelphia, from any further insults and ravages of the enemy (unless they come out in force) who I am sorry to find have been but too successful. General Lacey I am informed is active, but I think cannot have as much experience as his command requires, he will therefore stand in need of your Excellencys directions from time to time, this I am confident he will receive, so that I hope shortly to hear favourable accounts from that quarter.
At this time of distress, when with every exertion a sufficient quantity of cloathing cannot be provided for the troops, the loss of those which Colonel Stewart had collected is severely felt, add to this the captivity of some of our officers and many of the inhabitants, these things are much to be lamented; Yet I doubt not with diligence and perseverance in this our righteous cause, we shall surmount all those difficulties, and with the blessing of God soon see an end to them. I was favoured with a letter from Colonel Stewart on the subject of his disappointment, Council will bear it in mind and endeavour to relieve the wants of his battalion as well as the others of this state.
Respecting the Petition of the recruiting officers a copy of which your Excellency enclosed, I beg leave to mention, that Council intimated their difficulties to the house of Assembly, now sitting who immediately allowed them a bounty of sixteen dollars in addition to the eight dollars given by Congress, so that for each recruit they now receive nine pounds, this sum I hope will be satisfactory to them; it will encourage the industrious and be the means, I expect, of procuring many recruits, but I fear will not fully answer the grand purpose, as the Assembly are now met perhaps they may adopt some additional plan, I know it employs the Thoughts of some of the members. The letter to the recruiting officers shall be forwarded, and they with the others made acquainted with the allowance given by the house.
Much depends on the harmony, and confidence which the troops have in each other when collected together for our defence, and any thing short of this may be attended with bad consequences. Council, perfectly well knowing the great attention which Your Excellency had always paid to this point, were enduced to hint their fears on that head, lest it should not have come so soon to your knowledge. The unhappy affray at the compass I flatter myself will not prove so injurious to the publick as Council once thought—some of the principal people accused

of the murder of Lieutenant Hammon are taken and confined in this borough, and search are making for the others; and every exertion shall be used to bring the offenders to condign punishment.
Your Excellencys letter of the nineteenth of February with the address to the people to induce them to prepare their cattle for the use of the army in the months of May June and July next; will be inserted in the next paper with a Proclamation from Council, a copy of which I take the liberty to enclose to your Excellency, being with great respect Your Excellencys most obedient humble servant

Tho. Wharton jun. Pres.

